UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* X-RITE, INCORPORATED (Name of Issuer) Common Stock (Title Class of Securities) 983857103 (CUSIP Number) Dan Friedberg Sagard Capital Partners, L.P. 325 Greenwich Avenue Greenwich CT, 06830 203 629-6700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 3, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.983857103 Page 2 of9 1 Name of Reporting Person: Sagard Capital Partners, L.P. I.R.S. Identification No. of Above Person (Entities Only): 20-3332164 2 Check the Appropriate Box if a Member of a Group (a) o (b) o 3 SEC Use Only 4 Source of Funds WC 5 Check Box if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 Citizenship or Place of Organization DELAWARE NUMBER OF SHARES 7 Sole Voting Power: -0- BENEFICIALLY OWNED 8 Shared Voting Power: 1,901,237 BY EACH REPORTING 9 Sole Dispositive Power: -0- PERSON WITH 10 Shared Dispositive Power: 1,901,237 11 Aggregate Amount Beneficially Owned by Each Reporting Person: 1,901,237 12 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (9): 6.54% 14 Type of Reporting Person: PN CUSIP No.983857103 Page3 of9 1 Name of Reporting Person: Sagard Capital Partners GP, Inc. I.R.S. Identification No. of Above Person (Entities Only): 20-3331555 2 Check the Appropriate Box if a Member of a Group (a) o (b) o 3 SEC Use Only 4 Source of Funds AF 5 Check Box if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 Citizenship or Place of Organization DELAWARE NUMBER OF SHARES 7 Sole Voting Power: -0- BENEFICIALLY OWNED 8 Shared Voting Power: 1,901,237 BY EACH REPORTING 9 Sole Dispositive Power: -0- PERSON WITH 10 Shared Dispositive Power: 1,901,237 11 Aggregate Amount Beneficially Owned by Each Reporting Person: 1,901,237 12 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (9): 6.54% 14 Type of Reporting Person: CO CUSIP No.983857103 Page4 of9 1 Name of Reporting Person: Sagard Capital Partners Management Corporation I.R.S. Identification No. of Above Person (Entities Only): 20-2402055 2 Check the Appropriate Box if a Member of a Group (a) o (b) o 3 SEC Use Only 4 Source of Funds AF 5 Check Box if disclosure of legal proceedings is required pursuant to items 2(d) or 2(e) o 6 Citizenship or Place of Organization DELAWARE NUMBER OF SHARES 7 Sole Voting Power: -0- BENEFICIALLY OWNED 8 Shared Voting Power: 1,901,237 BY EACH REPORTING 9 Sole Dispositive Power: -0- PERSON WITH 10 Shared Dispositive Power: 1,901,237 11 Aggregate Amount Beneficially Owned by Each Reporting Person: 1,901,237 12 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares o 13 Percent of Class Represented by Amount in Row (9): 6.54% 14 Type of Reporting Person: IA;CO This Amendment No. 1, filed on behalf of Sagard Capital Partners, L.P., a Delaware limited partnership (“Sagard”), Sagard Capital Partners GP, Inc., a Delaware corporation (“GP”), and
